          Case 4:20-cv-01103-LPR Document 10 Filed 12/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LEODIS RANDLE                                                                           PLAINTIFF

v.                            Case No. 4:20-cv-01103-LPR

PULASKI COUNTY, et al.,                                                             DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Leodis Randle’s Complaint is dismissed without prejudice. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 2nd day of December 2020.



                                               _________________________________
                                               LEE P. RUDOFSKY
                                               UNITED STATES DISTRICT JUDGE
